Citation Nr: 1138613	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 1973 Regional Office (RO) in Cleveland, Ohio rating decision, which denied service connection for a left knee condition and a left ankle condition.  The Veteran disagreed with this decision and a statement of the case (SOC) was issued in September 1973.  In November 1973, the Veteran submitted a VA Form 1-9.

On review, the Veteran perfected a timely appeal of the listed issues in 1973.  See 38 C.F.R. § 19.112 (1973) (currently 38 C.F.R. § 20.200 (2011)).  The case, however, was not certified to the Board at that time and no further action was taken until June 2007 when the Veteran submitted another claim for service connection for left knee and ankle injuries.

In April 2008, a videoconference hearing was held before the undersigned.

The Veteran's claims were remanded by the Board in November 2008 and September 2010 for additional development.  The requested development having been completed, the claims again are before the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a left knee disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a left ankle disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A left ankle disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in August 2007 and December 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  With respect to the Veteran's service treatment records, his entrance and separation examinations and associated documents are of record; however, the Veteran also contends that he sought treatment after injuring his left ankle and left knee in January 1972.  Such treatment records have not been associated with the claims file.  In that regard, the Veteran asserts that the records were lost by the military after his basic training.  Whatever the cause, the RO undertook multiple efforts to obtain any such in-service treatment records, but was unable to find any existing records.  In addition, the Board's September 2010 remand instructed the RO/AMC to make additional efforts to obtain any existing records.  All available service treatment records were received by the RO/AMC in October 2010.  Given the efforts expended by the RO/AMC and the Veteran's assertion that the records were lost decades previously, the Board finds that a remand for further efforts to obtain any additional records would be futile and serve no useful purpose.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board notes that the Veteran has indicated that he received treatment for several years after his separation from service, but that he attempted to obtain the treatment records from the provider (since retired), but that the records had been destroyed by the current owners of the medical practice.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded a VA examination in November 1972, at which time he was not diagnosed with a disability of either the left knee or the left ankle.  In addition, pursuant to the Board's November 2008 remand instructions, the Veteran was afforded a VA examination for his left knee and left ankle in January 2009.  The Board requested an addendum opinion from the same examiner in its September 2010 remand, which was provided in January 2011.  The examiner found no current left ankle disability and diagnosed patellofemoral syndrome of the left knee.  In the January 2011 addendum, the examiner noted the Veteran's in-service left ankle sprain and reports of ongoing left ankle and left knee problems thereafter, but without medical records discussing the specific mechanism of injury or the physical findings at the time the examiner was unable to provide a definitive opinion.  That said, the examiner noted that most ankle sprains resolved without residuals and that current x-rays showed no degenerative changes to the ankle.  As to the left knee, the examiner noted that the Veteran's current symptoms were consistent with patellofemoral syndrome, but that patellofemoral syndrome was typically related to problems of overuse rather than an acute injury like the in-service ankle sprain of the Veteran's.  Thus, in neither the January 2009 VA examination report nor the January 2011 addendum was the examiner able to link the Veteran's left ankle or left knee problems to service, specifically to the January 1972 left ankle sprain.  In reaching that decision, the examiner considered the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and a physical examination.  The examiner provided a sufficient rationale for the inability to make such a determination.  Based on the foregoing, the Board finds the January 2009 examination report and January 2011 addendum to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Based on the association of service treatment records and VA treatment records, the January 2009 VA examination report and January 2011 addendum, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its November 2008 and September 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, however, there is no presumed service connection because arthritis of the left knee or left ankle was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for either of his claimed disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a left knee disability and a left ankle disability as a result of his military service.  Specifically, the Veteran alleges he sprained his left ankle when he stepped in a large crack in the ground and that from that time has experienced ongoing left knee and left ankle pain and associated problems.      

As discussed above, the Veteran's available service treatment records do not include treatment for a left ankle sprain or associated left knee or left ankle problems.  Indeed, the Veteran's service treatment records reflect a normal entrance examination in December 1971, at which time the Veteran also denied a history of arthritis or swollen or painful joints.  The Veteran was granted a hardship discharge in August 1972, as his wife was pregnant with their third child without adequate means of support.  At that time, examination of the left lower extremity was normal and there is no other indication that the Veteran indicated problems with either the left knee or left ankle at that time.  

Shortly after service, the Veteran brought claims for entitlement to service connection for the left ankle and left knee.  He was afforded a VA examination in November 1972.  At that time, the Veteran reported that in January 1972 during basic training he stepped in a crevice and twisted his left ankle and knee.  At the time he had an x-ray and was on profile for 3 days.  He claimed that since that time his left ankle still was swollen and his left knee would get numb.  Contemporaneous x-rays of the left knee and left ankle showed no fracture, dislocation, or joint abnormality.  On examination, there was no swelling, no deformity, and no instability.  Moreover, range of motion was within normal limits, squatting was done with no difficulty, and his gait was normal.  There also were no motor or sensory deficits on testing.  The diagnosis was a history of knee and ankle injury, with no findings at the examination.

Thereafter, the Veteran claims to have received intermittent treatment for left knee and left ankle problems that consisted primarily of the prescription of anti-inflammatories.  After several years, however, he ceased any medical treatment for his left knee or left ankle and learned to live with the symptoms.

The Veteran initiated treatment with the VA in June 2002.  At that time, he reported twisting his left ankle in service in 1972 and experiencing weakness in the left ankle and left knee, but no pain.  He denied any gait disturbances.  On examination, there was no evidence of swelling and the Veteran had a normal gait with normal strength and muscle tone in the lower extremities.  Monofilament testing on both feet was normal.  Reflexes were normal in the left knee and left ankle, as was sensation to light touch.

In August 2003, the Veteran denied any current arthritis and that he was able to dance and play tennis with no problems.  In March 2004, the Veteran reported left knee weakness that had been worse over the previous 2 weeks and that his left knee and left ankle had not been the same since his in-service injury.  In April 2004, the Veteran reported discomfort in the left knee over the past 6 months or so.  There was noted past history of degenerative joint disease of the knees, based on the Veteran's contention that he had had arthritis in the past.  The Veteran denied current numbness, tingling, or weakness associated with the legs.  

In June 2007, the Veteran reported having severe left knee pain for the previous 2 weeks, but that it was better.  In November 2007, the Veteran reported 5 to 6 days per week of tennis, weights, and running.  The treatment provider noted that the Veteran was very fit.  Multiple treatment records in this time frame attribute leg pain to statins and other medications for cholesterol and heart problems.  An August 2008 treatment record noted a past medical history of degenerative joint disease of the knees and ankles.  In September 2008, the Veteran reported left knee pain since 1972, but getting progressively worse over the past year.  In November 2008, the Veteran had full range of motion and strength in the extremities and was noted to exercise more than 45 minutes per day.

The Veteran was afforded a VA examination in January 2009.  The Veteran described his in-service left knee and left ankle injury.  In addition, he reported that he was diagnosed in 2003 or 2004 with degenerative joint disease and prescribed anti-inflammatories.  On examination, there was no evidence of swelling.  He indicated that the left ankle had gradually improved since the 1972 sprain, but that it still bothered him, as evidenced primarily by soreness.  Examination of the left ankle was normal, except for reported lateral point tenderness at the posterior lateral malleolus.  Examination of the left knee was normal, except for subpatellar tenderness.  X-rays of the left knee showed no degenerative changes or evidence of joint effusion.  X-ray of the left ankle showed no evidence of acute injury and calcaneal spur at the insertion of the plantar fascia and spurring at the insertion for the Achilles tendon.  The diagnoses were left ankle sprain with residual pain and left knee patellofemoral syndrome.  As to etiology, the examiner indicated that she was unable to determine whether it was at least as likely as not that the Veteran's left ankle and left knee problems were caused or aggravated by his military service without resort to speculation.  The examiner indicated that there were no records of an injury in service and that any such treatment records had been determined to be unavailable.  The examiner noted that the Veteran had symptoms consistent with patellofemoral syndrome, but that the symptoms were of such a nature as to be attributable to many etiologies.  As such, no opinion as to etiology could be provided.

As noted, the Board requested additional consideration and a supplemental opinion from the January 2009 VA examiner.  A resulting January 2011 addendum opinion was provided.  Therein the examiner noted that the Veteran had a normal left ankle examination and that he described a left ankle sprain in service.  The examiner stated that the vast majority of ankle sprains heal without residuals and that x-rays showed no evidence of arthritis or other bony injury.  As to the left knee, the examiner noted that the Veteran's symptoms were consistent with patellofemoral syndrome, which was usually due to overuse of the knee and not due to an acute injury such as an ankle sprain.  The examiner speculated that the numbness reported in the lateral left knee could possibly be attributed to sural or peroneal nerve injury as a result of twisting during the 1972 injury, but this was not a common injury from a fall.  As there was no medical record of the event describing the mechanism of injury or the contemporaneous physical findings, the examiner was unable to provide a definitive opinion as to etiology.  That said, the examiner stated that it was less likely as not that any current pain condition of the left ankle or left knee with onset in 2008 could be attributed to the Veteran's description of his left ankle sprain.

In support of his claim, the Veteran submitted letters from his current wife, an ex-wife, his son, his brother, and a friend who all noted longstanding left knee and/or left ankle pain, weakness, and/or numbness.

Left Ankle

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a left ankle disability that was caused or aggravated by his military service.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current left ankle disability caused or aggravated by military service during any period of his appeal.  Indeed, as noted above and discussed below, the record reflects that the January 2009 VA examiner found no left ankle disability at any point during the Veteran's appeal, despite considering the Veteran's assertions of ongoing left ankle problems, but instead concluded that the only residual of the in-service sprain was ongoing pain without underlying pathology.  In addition, the November 1972 VA examination report noted a normal left ankle on examination.

With respect to the foregoing, the Board recognizes that the Veteran does experience intermittent pain, weakness, and stiffness in the left ankle; however, the Board notes that symptoms such as these do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, both physical examination and x-rays both shortly after separation from service in November 1972 and in January 2009 were negative for underlying pathology.

With respect to the above, the Board affords significant probative weight to the finding of the VA examiner during the January 2009 examination.  The examiner considered the Veteran's report of left ankle sprain in 1972.  However, based on physical examination and contemporaneous x-rays the examiner concluded that there was no current left ankle disability to diagnose and that the Veteran's ankle condition had resolved other than residual pain.  The Board acknowledges that the examiner's diagnosis was of a left ankle sprain with residuals of pain, but it is clear from the context that the diagnosis referred to the 1972 ankle sprain and not to any reoccurring or otherwise current left ankle sprain, as evidenced by the negative physical examination and x-rays.  In both the January 2009 examination report and especially in the January 2011 supplemental opinion, the examiner specifically considered the Veteran's reported in-service left ankle sprain, but found that the Veteran did not have any current residuals of that injury based on physical examination and diagnostic x-rays.  The examiner's conclusions are supported by the medical evidence of record.  As noted above, physical examination at separation showed a normal left ankle and the November 1972 VA examination shortly after service also showed a normal left ankle.  

The Board notes that VA records indicate a past history of degenerative joint disease of the left ankle.  There is no x-ray evidence of record showing arthritis of the left ankle and the notation was based solely on the Veteran's representation of a diagnosis made by a private treatment provider in 2003 or 2004.  The Board concludes that the mere notations of a past diagnosis of degenerative joint disease of the ankles are of significantly less probative value than the current and past x-ray evidence of record that shows no arthritis of the left ankle.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

The Board has also considered the Veteran's claim that he has a current left ankle disability caused by his 1972 left ankle sprain.  In that regard, the Veteran is competent to report physical symptoms and other evidence of symptomatology, such as pain, weakness, and stiffness, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   Moreover, the Veteran is competent as a layperson to diagnose simple conditions like a sprained ankle and to report other signs and symptoms associated therewith.  The Veteran is not competent, however, to diagnose a chronic bilateral ankle disability based on intermittent acute pain, weakness, or stiffness.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Here, the Board acknowledges that the Veteran's own complaints of a continuity of symptomatology since service are competent and of some probative value on the matter of whether his chronic complaints had their onset in service.  Nevertheless, in determining the existence of a current underlying knee disability, the Board affords significantly greater probative weight to the results of the January 2009 VA examination report, which lays out the results of physical examination and x-ray studies, and the examiner's addendum.  Significantly, the opinions expressed, especially in the January 2011 addendum opinion, clearly contemplated the Veteran's reported ongoing left ankle problems from service.  Nevertheless, objective physical examination and x-rays failed to show an underlying chronic left ankle disability.  Similarly, no underlying ankle disability was identified at the time of separation from service or shortly after separation at the time of the November 1972 VA examination.  Thus, the Board concludes that the preponderance of the evidence is against finding that a current ankle disability has been shown at any time during the pendency of this appeal.

As there is no competent medical evidence of a left ankle disability at any point during the period on appeal and no indication that the Veteran is competent to render an opinion diagnosing a chronic left ankle disability or otherwise linking his current symptoms to service, the Board concludes that the preponderance of the evidence is against granting service connection.  As noted, the November 1972, January 2009, and January 2011 VA examination reports considered the Veteran's reported ongoing left ankle problems, but did not find a chronic left ankle disorder to diagnose for any period on appeal, and there is no persuasive evidence that another medical professional has otherwise diagnosed a chronic ankle disorder during the appellate time period, other than the mistaken attribution of a past history of degenerative joint disease of the left ankle, as discussed above.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Left Knee

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a left knee disability that was caused or aggravated by his military service.  

With respect to the Veteran's current left knee patellofemoral syndrome, the Board finds there is no competent evidence of record linking this disability to his military service.  As to the January 2009 VA examination report and January 2011 addendum, the Board notes that a possible connection to service is too tenuous a basis on which to grant service connection.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

In that regard, the Board has considered the Court's holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate, as a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  In this case, the Board concludes that the January 2009 VA examiner did provide sufficient reasons for being unable to provide a concrete opinion.  Specifically, the examiner noted in the January 2011 addendum that the Veteran's symptoms were consistent with patellofemoral syndrome, which typically was the result of overuse of the knee and not due to acute injuries such as an ankle sprain.  In addition, the examiner noted that the Veteran's numbness could be the result of an injury to the sural or peroneal nerve, but that such injury was not a common result of a fall such as the Veteran's 1972 in-service injury.  Given that the service treatment records showing the mechanism of injury and the contemporaneous physical findings were not available, the examiner was unable to provide a concrete opinion as to the etiology of the current left knee problems.  In light of the foregoing, the Board finds the January 2009 VA examination report and January 2011 addendum adequate, but that they may not serve as a basis for granting service connection.

As noted above with respect to the left ankle, the Board notes that VA records indicate a past history of degenerative joint disease of the knees, based on the Veteran's representation of a 2003 or 2004 diagnosis of such.  Again, the Board concludes that the contemporaneous x-ray evidence does not show arthritis of the left knee.  The Board finds this evidence the most probative evidence of record and on this basis concludes that the Veteran does not currently have degenerative joint disease of the left knee.

The Board also acknowledges the Veteran's assertions, as well as those of his family and friends, that his current bilateral knee problems began in service and continued to the present.  As noted above, the Veteran and these individuals certainly can attest to factual matters of which they have first-hand knowledge, such as the Veteran experiencing a twisting injury to the left knee in-service and subsequent subjective complaints of pain, and their assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

Given the Veteran's and his friend's and family's lack of demonstrated medical expertise, the Board concludes that their statements regarding any such link between the in-service left ankle sprain and twisting injury to the left knee in 1972 and a current left knee disability are significantly less probative than the conclusions of the VA examination.  See Jandreau, 492 F.3d at 1377.  As discussed, the VA examiner considered the Veteran's complaints but explained that the Veteran's symptoms were consistent with patellofemoral syndrome, which typically was caused by overuse of the knee and not an acute injury like that incurred in 1972.  Moreover, the VA examiner's conclusion is consistent with the fact that the Veteran's left knee was noted to be normal at his separation examination several months after the incident and again during the November 1972 VA examination.  

In summary, no medical professional has attributed the Veteran's current left knee disability to his military service.  As noted, the January 2009 VA examiner specifically considered the Veteran's reports of left knee problems since the 1972 injury, but was unable to link his current left knee disability to his in-service injury, based on multiple factors discussed above.  The VA examiner provided a thorough rationale for this opinion.  As such, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left ankle disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


